DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-12, 14-15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roscher (US20110183587).
Regarding claim 1, Roscher discloses a hand-held machine tool having a rod-shaped handle element (Fig. 1 element 4) for an operator to grasp and having a machining head (Fig. 1 element 2) which is movably mounted on the handle element by means of a joint assembly (Fig. 1 elements 3, 6, 7, and the support arms shown in annotated Fig. 1’ below; elements 3 and the support arms perform the swiveling and are connected to the machining head through elements 6 and 7) and which has an electric drive motor (Fig. 1 element 8, 0054) for driving a tool holder (Fig. 4 element 11, 0054) for holding a machining tool (Fig. 3 elements 12, 20, and 21), wherein a bottom side of the handle element (see annotated Fig. 1 below) and a machining side (Fig. 3 element 21) of the machining head face a workpiece (Fig. 1 element 14) in a base position (Fig. 1 shows the base position) of the machining head, wherein the joint assembly is connected to the machining head in an articulated-connection region (see annotated Fig. 1’ below) of the machining head, wherein a flexible suction hose (Fig. 1 element 27) for conducting a suction flow (0064) from the machining head to the handle element extends between the handle element and the machining head (Fig. 1), which suction hose is fastened to an end region (see annotated Fig. 1’ below) of the handle element by means of a first hose end (see annotated Fig. 1’ below) and to a suction connection (Fig. 1 element 26) of the machining head by means of a second hose end (see annotated Fig. 1’ below), and wherein the suction connection is arranged between the end region of the handle element and the articulated-connection region of the machining head in the base position (see annotated Fig. 1 below, the suction connection is between the end region of the handle element and the articulated region when viewed along the location axis in the viewing direction shown. Also, if a superimposed image of the machine tool of Roscher is taken in the superimposed viewing direction, then the suction connection is between the end region of the handle element and the articulated-connection region.), and wherein the joint assembly comprises a support arm (see annotated Fig. 1’ below) protruding directly from the handle element (see annotated Fig. 1’ below) such that at least a section of the suction hose runs protected next to the support arm (see annotated Fig. 1’ below; at least a section of the hose is protected from projectiles coming from the direction of the motor toward the hose, where the path would be impeded by the support arm), and wherein the machining head is held on the support arm (Fig. 1).

    PNG
    media_image1.png
    730
    487
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    742
    574
    media_image2.png
    Greyscale


Regarding claim 2, Roscher discloses the limitations of claim 22, as described below, and further discloses the suction hose runs, protected at least in sections (Fig. 1, the suction hose (27) is protected by element 7 when it goes through aperture in element 7), next to a support arm (see annotated Fig. 1’ above), forming a component of the joint assembly (see claim 1 rejection of joint assembly above), which protrudes from the handle element and on which the machining head is held (Fig. 1).
Regarding claim 3, Roscher discloses the limitations of claim 1, as above, and further discloses the support arm comprises a fork (see annotated Fig. 1’ above) on the end region of the handle element holding thePage 4 of 9Inventors: BARTH et al.Docket: 2422-28 PCT/US Preliminary AmendmentDated: October 2, 2018machining head, the fork having fork arms (see annotated Fig. 1’ above), on which the machining head is held (Fig. 1, 0054) and between which or next to which the suction hose runs (Fig. 1).
Regarding claim 4, Roscher discloses the limitations of claim 3, as above, and further discloses opposing sections of the suction hose, protrude laterally in front of the support arm or the fork arms in the base position (see annotated Fig. 1’’ below; the opposing sections are protruding laterally (e.g. to the side of) the support arm).

    PNG
    media_image3.png
    750
    495
    media_image3.png
    Greyscale

Regarding claim 8, Roscher discloses the limitations of claim 1, as above, and further discloses the suction hose is rotatably supported or immovably secured on the end region of the handle element and/or to the suction connection (Figs. 1 and 4 show the suction hose immobilized on the end region of the handle element and also immobilised on the suction connection).
Regarding claim 9, Roscher discloses the limitations of claim 1, as above, and further discloses wherein a longitudinal axis of the first hose end of the suction hose extending approximately in the direction of flow of the suction flow is aligned to a longitudinal axis of the handle element extending along a longitudinal extension of the handle element and/or a longitudinal axis of the second hose end (see annotated Fig. 4 below) of the suction hose extending approximately in the direction of flow of the suction flow is parallel or approximately parallel to an axis of rotation of the tool holder or approximately at right angles to a machining plane (see annotated Fig. 4 below, longitudinal axis of the second hose end is at a right angle to the machining plane), provided on a sanding plane (see annotated Fig. 4 below) of the machining tool, on the machining head.

    PNG
    media_image4.png
    700
    537
    media_image4.png
    Greyscale

Regarding claim 10, Roscher discloses the limitations of claim 1, as above, and further discloses the suction hose, has two opposing curved sections between the handle element and the suction connection of the machining head in the base position (see annotated Fig. 1’’ above).
Regarding claim 11, Roscher discloses the limitations of claim 1, as above, and further discloses the articulated-connection region of the machining head is provided between the suction connection and the drive motor (see annotated Fig. 1’ above).
Regarding claim 12, Roscher discloses the limitations of claim 1, as above, and further discloses the suction connection isPage 6 of 9Inventors: BARTH et al.Docket: 2422-28 PCT/US Preliminary AmendmentDated: October 2, 2018arranged in an edge region or outer circumferential region of an extraction hood (Fig. 4 elements 19 and 15, 0056) of the machining head (Fig. 4, the suction connection is located in an outer circumferential region of the extraction hood).
Regarding claim 14, Roscher discloses the limitations of claim 1, as above, and further discloses the handle element has at least one suction channel (0043; the empty space inside the handle element (e.g. hollow tube) corresponds to at least one suction channel), running in a rigid tubular body (Fig. 1 element 4, 0042-0043 describes the handle element (4) as being designed as a holding tube, which corresponds to rigid tubular body) suitable for gripping the handle element (Abstract), running in the direction of a longitudinal axis of the handle element (see annotated Fig. 1’’’ below) and opening out at its end region of the handle element facing towards the machining head (The opening of the handle element where the first hose end connects would face the machining head when the handle is rotated away from the motor (8) and toward the suction hose) on a front face (see annotated Fig. 1 above) from the handle element.


    PNG
    media_image5.png
    726
    499
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    733
    494
    media_image6.png
    Greyscale

Regarding claim 15, Roscher discloses the limitations of claim 1, as above, and further discloses the joint assembly comprises or is formed by a sliding bearing for linear adjustment of the machining head relative to the handle element and/or a pivot bearing arrangement (Fig. 1 element 3), wherein the machining head by means of the pivot bearing arrangement is supported so that it can pivot relative the handle element about at least one pivot axis (Fig. 1 the axis formed by element 3, 0054).
Regarding claim 21, Roscher discloses a hand-held machine tool having a rod-shaped handle element (Fig. 1 element 4) for an operator to grasp and having a machining head (Fig. 1 element 2) which is movably mounted on the handle element by means of a joint assembly (Fig. 1 elements 3, 6, 7, and the support arms shown in annotated Fig. 1’ below; elements 3 and the support arms perform the swiveling and are connected to the machining head through elements 6 and 7) and which has an electric drive motor (Fig. 1 element 8, 0054) for driving a tool holder (Fig. 4 element 11, 0054) for holding a machining tool (Fig. 3 elements 12, 20, and 21), wherein a bottom side of the handle element (see annotated Fig. 1 below) and a machining side (Fig. 3 element 21) of the machining head face a workpiece (Fig. 1 element 14) in a base position (Fig. 1 shows the base position) of the machining head, wherein the joint assembly is connected to the machining head in an articulated-connection region (see annotated Fig. 1’ below) of the machining head, wherein a flexible suction hose (Fig. 1 element 27) for conducting a suction flow (0064) from the machining head to the handle element extends between the handle element and the machining head (Fig. 1), which suction hose is fastened to an end region (see annotated Fig. 1’ below) of the handle element by means of a first hose end (see annotated Fig. 1’ below) and to a suction connection (Fig. 1 element 26) of the machining head by means of a second hose end (see annotated Fig. 1’ below), and wherein the suction connection is arranged between the end region of the handle element and the articulated-connection region of the machining head in the base position (see annotated Fig. 1 below, the suction connection is between the end region of the handle element and the articulated region when viewed along the location axis in the viewing direction shown. Also, if a superimposed image of the machine tool of Roscher is taken in the superimposed viewing direction, then the suction connection is between the end region of the handle element and the articulated-connection region.), and wherein the joint assembly comprises a fork (see annotated Fig. 1’ above)  protruding directly from an end region of the handle element (see annotated Fig. 1’ above), the fork having two fork arms (see annotated Fig. 1’ above)  such that at least a section of the suction hose runs protected between the two fork arms (see annotated Fig. 1’ below; at least a section of the hose runs between the two fork arms as the connection of the suction hose to the handle is positioned between the fork arms and at least a section of the suction hose between the two fork arms is protected from projectiles coming from the direction of the motor toward the hose, where the path would be impeded by the support arm), and wherein the machining head is held by the fork arms (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Roscher (US20110183587).
Regarding claim 6, Roscher discloses the limitations of claim 1, as above, and further discloses the base position forms a component of a basic working area (the contact area of the machining head (2) with a surface (14) from the base position shown in Fig. 1 forms a component of a basic working area, where the working area includes all potential contact areas resulting from the machining head pivoting around the axis formed by element 3), wherein the machining head is able to pivot relative to the handle element about at least one pivot axis (Fig. 1 the axis formed by element 3, 0054), on at least one side of the base position (Fig. 4 shows the a pivoted position to one side of the base position). Roscher fails to disclose a pivot angular range of 15°-30°. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the device of the device of Roscher to suit a particular application based on basic engineering principles and intended use, including a pivot angular range of a machining head, including configurations which correspond to the claimed angle range.
Regarding claim 7, Roscher discloses the limitations of claim 1, as above, and further discloses the suction hose is immobilised on the end region of the handle element and/or on the suction connection (Figs. 1 and 4 show the suction hose immobilized on the end region of the handle element and also immobilised on the suction connection). Roscher fails to disclose the suction hose is immobilized in a tensile-resistant and/or slip-resistant manner. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the immobilized connection slip-resistant to keep the connection secured during rotation of the machining head.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roscher (US20110183587) in view of Roeck et al. (US20160184954), hereinafter Roeck.
Regarding claim 5, Roscher discloses the limitations of claim 1, as above, but fails to disclose the joint assembly has a first pivot axis and a second pivot axis, at right angles, to each other, wherein it is provided that the first pivot axis runs at right angles to a longitudinal axis of the handle element and the second pivot axis and the longitudinal axis of the handle element are arranged in a common plane or in planes parallel to one another.
Roeck is also concerned with a hand-held machine tool and teaches the the joint assembly has a first pivot axis (see Roeck annotated Fig. 1 below) and a second pivot axis (see Roeck annotated Fig. 1 below), at right angles, to each other (Fig. 1, 0082), wherein it is provided that the first pivot axis runs at right angles to a longitudinal axis of the handle element (Fig. 1 element 142, 0093) and the second pivot axis and the longitudinal axis of the handle element are arranged in a common plane or in planes parallel to one another (Fig. 1; the planes defined by the second axis and the longitudinal axis are parallel). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of two pivot axes taught by Roeck into the joint assembly of Roscher because this increases versatility of the hand-held machine tool and allows for easier operation of the hand-held machine tool on uneven surfaces.

    PNG
    media_image7.png
    540
    970
    media_image7.png
    Greyscale

Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Roscher (US20110183587) in view of Weiford et al. (US20080085664), hereinafter Weiford.
Regarding claim 13, Roscher discloses the limitations of claim 1, as above, and further discloses the handle element is defined by a longitudinal axis (see annotated Fig. 1’’’ above). Roscher fails to disclose the suction hose runs along the longitudinal axis in a connecting area with the end region of the handle element.
Weiford is also concerned with a hand-held machine tool and teaches the suction hose (Fig. 1 element 31) runs along the longitudinal axis (see Weiford annotated Fig. 1 below) in a connecting area with the end region of the handle element (see Weiford annotated Fig. 1 below). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the hand-held machine tool of Roscher by connecting the suction hose to the handle element in the manner taught by Weiford because this would eliminate the possibility of debris buildup in the end region of the handle element.


    PNG
    media_image8.png
    341
    796
    media_image8.png
    Greyscale

Regarding claim 23, Roscher discloses a hand-held machine tool having a rod-shaped handle element (Fig. 1 element 4) for an operator to grasp and having a machining head (Fig. 1 element 2) which is movably mounted on the handle element by means of a joint assembly (Fig. 1 elements 3, 6, 7, and the support arms shown in annotated Fig. 1’ below; elements 3 and the support arms perform the swiveling and are connected to the machining head through elements 6 and 7) and which has an electric drive motor (Fig. 1 element 8, 0054) for driving a tool holder (Fig. 4 element 11, 0054) for holding a machining tool (Fig. 3 elements 12, 20, and 21), wherein a bottom side of the handle element (see annotated Fig. 1 below) and a machining side (Fig. 3 element 21) of the machining head face a workpiece (Fig. 1 element 14) in a base position (Fig. 1 shows the base position) of the machining head, wherein the joint assembly is connected to the machining head in an articulated-connection region (see annotated Fig. 1’ below) of the machining head, wherein a flexible suction hose (Fig. 1 element 27) for conducting a suction flow (0064) from the machining head to the handle element extends between the handle element and the machining head (Fig. 1), which suction hose is fastened to an end region (see annotated Fig. 1’ below) of the handle element by means of a first hose end (see annotated Fig. 1’ below) and to a suction connection (Fig. 1 element 26) of the machining head by means of a second hose end (see annotated Fig. 1’ below), and wherein the suction connection is arranged between the end region of the handle element and the articulated-connection region of the machining head in the base position (see annotated Fig. 1 below, the suction connection is between the end region of the handle element and the articulated region when viewed along the location axis in the viewing direction shown. Also, if a superimposed image of the machine tool of Roscher is taken in the superimposed viewing direction, then the suction connection is between the end region of the handle element and the articulated-connection region.); a longitudinal axis of the second hose end of the suction hose (see annotated Fig. 4 above) extending approximately in the direction of flow of the suction flow is parallel or approximately parallel to an axis of rotation of the tool holder or approximately at right angles to a machining plane (see annotated Fig. 4 above, longitudinal axis of the second hose end is at a right angle to the machining plane), provided on a sanding plane of the machining tool (see annotated Fig. 4 above), on the machining head.
Roscher fails to disclose a longitudinal axis of the first hose end of the suction hose extending approximately in the direction of flow of the suction flow is aligned to a longitudinal axis of the handle element extending along a longitudinal extension of the handle element.
Weiford is also concerned with a hand-held machine tool and teaches a longitudinal axis of the first hose end of the suction hose (Fig. 1 element 31) extending approximately in the direction of flow of the suction flow is aligned to a longitudinal axis of the handle element extending along a longitudinal extension of the handle element (see Weiford annotated Fig. 1 above). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the hand-held machine tool of Roscher by connecting the suction hose to the handle element in the manner taught by Weiford because this would eliminate the possibility of debris buildup in the end region of the handle element.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roscher (US20110183587) in view of Ying (CN201376211).
Regarding claim 16, Roscher discloses the limitations of claim 1, as above, but fails to disclose the machining head is loaded by a positioning spring arrangement separate from the suction hose relative to the handle element in the base position.
Ying is also concerned with a hand-held machine tool and teaches the machining head is loaded by a positioning spring arrangement separate from the suction hose relative to the handle element in the base position (Fig. 1 elements 7; the positioning spring arrangement is separate from the hose because it is not an integral piece of the hose). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of the positioning spring arrangement taught by Ying into the joint assembly of Roscher because Ying teaches that the positioning spring arrangement allows the head to consistently be reset to the base position after use.
Regarding claim 17, Roscher, as modified, discloses the limitations of claim 16, as above, and further discloses the positioning spring arrangement comprises a first positioning spring (Ying, see Ying annotated Fig. 3 below) and a second positioning spring (Ying, see Ying annotated Fig. 3 below), which impinge on the machining head in opposite directions (Ying; this is inherent to the placement of the positioning springs) and/or on opposite sides and/or in an opposing direction of rotation in the direction of the base position.

    PNG
    media_image9.png
    497
    360
    media_image9.png
    Greyscale

Regarding claim 18, Roscher, as modified, discloses the limitations of claim 16, as above, and further discloses the positioning spring arrangement comprises at least one positioning spring (Ying, Fig. 3, there are at least one positioning springs present), which is supported directly on bearing elements of the joint assembly (Roscher, annotated Fig. 1’ above; the spring arrangement taught by Ying would be supported directly on bearing elements (3 and fork arms shown in annotated Fig. 1’ above) from Roscher).
Regarding claim 19, Roscher, as modified, discloses the limitations of claim 16, as above, and further discloses at least one positioning spring of the positioning spring arrangement is arranged on an inner periphery or an outer periphery of a bearing shaft part (Roscher, Fig. 1 element 3; two positioning springs would be arranged on the outer periphery of the bearing shaft part (3), one on each end), or is passed through by the bearing shaft part and/or extends in a circular manner about at least one pivot axis of the joint assembly.
Regarding claim 20, Roscher, as modified, discloses the limitations of claim 16, as above, and further discloses at least one positioning spring (Fig. 3 elements 7; the positioning spring arrangement has at least two positioning springs) of the positioning spring arrangement is enclosed at least in part or completely in a bearing housing (Roscher, see annotated Fig. 1’ above; the space between the fork arms corresponds to a bearing housing) for of a bearing element (Roscher, Fig. 1 element 3) of the joint assembly.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Roscher (US20110183587) in view of Roeck et al. (US20160184954), hereinafter Roeck, and in further view of Weiford et al. (US20080085664), hereinafter Weiford.
Regarding claim 22, Roscher discloses a hand-held machine tool having a rod-shaped handle element (Fig. 1 element 4) for an operator to grasp and having a machining head (Fig. 1 element 2) which is movably mounted on the handle element by means of a joint assembly (Fig. 1 elements 3, 6, 7, and the support arms shown in annotated Fig. 1’ below; elements 3 and the support arms perform the swiveling and are connected to the machining head through elements 6 and 7) and which has an electric drive motor (Fig. 1 element 8, 0054) for driving a tool holder (Fig. 4 element 11, 0054) for holding a machining tool (Fig. 3 elements 12, 20, and 21), wherein a bottom side of the handle element (see annotated Fig. 1 below) and a machining side (Fig. 3 element 21) of the machining head face a workpiece (Fig. 1 element 14) in a base position (Fig. 1 shows the base position) of the machining head, wherein the joint assembly is connected to the machining head in an articulated-connection region (see annotated Fig. 1’ below) of the machining head, wherein a flexible suction hose (Fig. 1 element 27) for conducting a suction flow (0064) from the machining head to the handle element extends between the handle element and the machining head (Fig. 1), which suction hose is fastened to an end region (see annotated Fig. 1’ below) of the handle element by means of a first hose end (see annotated Fig. 1’ below) and to a suction connection (Fig. 1 element 26) of the machining head by means of a second hose end (see annotated Fig. 1’ below), and wherein the suction connection is arranged between the end region of the handle element and the articulated-connection region of the machining head in the base position (see annotated Fig. 1 below, the suction connection is between the end region of the handle element and the articulated region when viewed along the location axis in the viewing direction shown. Also, if a superimposed image of the machine tool of Roscher is taken in the superimposed viewing direction, then the suction connection is between the end region of the handle element and the articulated-connection region).
Roscher fails to disclose the joint assembly has a first pivot axis and a second pivot axis, the second pivot axis being at a right angle to the first pivot axis, and wherein a longitudinal axis of the first hose end of the suction hose extending approximately in the direction of flow of the suction flow is aligned to a longitudinal axis of the handle element extending along a longitudinal extension of the handle element.
Roeck is also concerned with a hand-held machine tool and teaches the the joint assembly has a first pivot axis (see Roeck annotated Fig. 1 below) and a second pivot axis (see Roeck annotated Fig. 1 below), the second pivot axis being at a right angle to the first pivot axis (Fig. 1, 0082). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of two pivot axes taught by Roeck into the joint assembly of Roscher because this increases versatility of the hand-held machine tool and allows for easier operation of the hand-held machine tool on uneven surfaces. Roeck fails to teach a longitudinal axis of the first hose end of the suction hose extending approximately in the direction of flow of the suction flow is aligned to a longitudinal axis of the handle element extending along a longitudinal extension of the handle element.
Weiford is also concerned with a hand-held machine tool and teaches a longitudinal axis of the first hose end of the suction hose (Fig. 1 element 31) extending approximately in the direction of flow of the suction flow is aligned to a longitudinal axis of the handle element extending along a longitudinal extension of the handle element (see Weiford annotated Fig. 1 above). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the hand-held machine tool of Roscher, as modified by Roeck, by connecting the suction hose to the handle element in the manner taught by Weiford because this would eliminate the possibility of debris buildup in the end region of the handle element.
Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument on claim 1 that element 7 of Roscher is not a part of the joint assembly and therefore examiner cannot use element 7 to read on protecting the suction hose, examiner agrees, but finds that a new grounds of rejection has been used in light of the new claim language requiring the support arm to perform the protection. Examiner finds that at least a section of the hose is protected from projectiles coming from the direction of the motor toward the hose, where the path would be impeded by the support arm.
Regarding Applicant’s argument on claims 1, 22, and 23, Applicant appears to argue that the suction connection in Roscher is not between the articulated connection region and the handle element, but does not argue examiner's original interpretation and rejection of this limitation. Examiner finds that the original interpretation that the suction connection is between the end region of the handle element and the articulated region when viewed along the location axis in the viewing direction shown in annotated Fig. 1 still stands. Examiner clarifies that this is not meant to viewed as a superimposed image, but rather, that when measured along the viewing direction (e.g. distance in the viewing direction), it can be seen that the end region of the handle element comes first and that then the suction connection would have a shorter distance, when measured in the viewing direction, from the end region of the handle element than the articulated-connection region would have, and therefore the suction connection is between the end region of the handle element and the articulated-connection region. Also, examiner finds that if a superimposed image of the machine tool of Roscher is taken in the superimposed viewing direction (see annotated Fig. 1 above), then the suction connection is between the end region of the handle element and the articulated-connection region.
Regarding Applicant’s argument of claim 1 that the suction connection and the machining motor are arranged on opposite sides of the articulated-connection region when viewed in a direction perpendicular to a plane defined by a machining surfaces of the machining head is not taught or suggested by Roscher, examiner finds that this limitation is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant’s argument of claim 21 that the suction hose disclosed by Roscher does not run protected between the two fork arms as the fork arms are too close together to fit the suction hose and because there would be no room by the articulated connection region, examiner finds that the suction hose is shown to be less than the diameter of the handle and that the fork arms are connected to the outside of the handle and that therefore, the suction hose would be small enough to fit between the two fork arms. Also, examiner considers at least a section of the suction hose shown in Fig. 1 of Roscher to be running protected between the two fork arms as the connection of the suction hose to the handle is positioned between the fork arms and at least a section of the suction hose between the two fork arms is protected from projectiles coming from the direction of the motor toward the hose, where the path would be impeded by the support arm. The portion of the suction hose connected to the handle is also far enough away from the articulated connection region that the space by the articulated connection region is not an issue.
Regarding Applicant’s argument of claim 22, Applicant argues that Roscher modified by Roeck does not teach a machine tool having a joint assembly with two pivot axes connected to a machining head in an articulated-connection region of the machining head, wherein the suction connection is arranged between the end region of the handle element and the articulated-connection region of the machining head in the base position, and wherein a longitudinal axis of the first hose end of the suction hose extending approximately in the direction of flow of the suction flow is aligned to a longitudinal axis of the handle element extending along a longitudinal extension of the handle element because Roeck teaches a different arrangement of the suction hose than is required. Examiner finds that Roeck is only being relied upon to teach a joint assembly with two pivot axes connected to a machining head in an articulated-connection region of the machining head and incorporating this limitation into the joint assembly of Roscher. Examiner does not rely on Roeck for the arrangement of the suction hose. Examiner then relies on Weiford to teach the first hose end of the suction hose is aligned to a longitudinal axis of the handle element.
Regarding Applicant’s argument of claim 23, Applicant argues, to examiner’s best understanding, that none of Roscher, Roeck, or Ying teach a longitudinal axis of the first hose end of the suction hose extending approximately in the direction of flow of the suction flow aligned to a longitudinal axis of the handle element extending along a longitudinal extension of the handle element and a longitudinal axis of the second hose end of the suction hose extending approximately in the direction of flow of the suction flow is parallel or approximately parallel to an axis of rotation of the tool holder or approximately at right angles to a machining plane, provided on a sanding plane of the machining tool, on the machining head. Examiner finds that Roscher does disclose a longitudinal axis of the second hose end of the suction hose extending approximately in the direction of flow of the suction flow is parallel or approximately parallel to an axis of rotation of the tool holder or approximately at right angles to a machining plane, provided on a sanding plane of the machining tool, on the machining head and that while Roscher, Roeck, and Ying do not teach a longitudinal axis of the first hose end of the suction hose extending approximately in the direction of flow of the suction flow aligned to a longitudinal axis of the handle element extending along a longitudinal extension of the handle element, Weiford does teach a longitudinal axis of the first hose end of the suction hose extending approximately in the direction of flow of the suction flow aligned to a longitudinal axis of the handle element extending along a longitudinal extension of the handle element.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./               Examiner, Art Unit 3723                                                                                                                                                                                         



/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723